DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The disclosure of the prior-filed application, U.S. Provisional Patent Application No. 61/661,116, dated April 23, 2019, is acknowledged.

Response to Amendment
The preliminary amendment filed on June 10, 2019 has been entered. 
Claims 1-6 are pending.
	Claims 1-6 have been amended.

Claims 1-6 are rejected.
It should be noted that Applicant failed to file a cover sheet associated with the amendment.  A sample cover sheet has been attached to this Office Action for Applicant to modify and use when filing future amendments.

Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claims 1, 2, and 4 all recite “one or more monitored parameter.”  However, the term “parameter” should be plural, rather than singular.
. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Regarding Claims 1-6,
This application includes one or more claim limitations which recite means plus function language without reciting sufficient structure to perform the recited function and not preceded by a structural modifier.  Such claim limitations are:
Claims 1, 2, and 4:
“monitoring means for monitoring one or more monitored parameter …”
“recording means for maintaining historical records …”
Claim 1:
“storing means for securely and unalterably maintaining and accessing …”
Claim 2:
“alerting means for sending out an alert message …”
Claims 3, 4, and 5:
“remote response means by which an operator …”
Claims 4 and 5:
“automated response means for taking a preset action by which an operator at said one or more remote locations can control …”
Claim 6:
“accessing means for providing access …”


Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The “means” are as follows:
“monitoring means” is described in paragraph [0024] of the specification, and no structure is disclosed.  Paragraph [0026] discloses “monitoring devices,” but the term “device” is considered to be a non-structural term, and no structure is disclosed for those “monitoring devices.”
“recording means” is described in paragraph [0024] of the specification, and no structure is disclosed.  
“storing means” is described in paragraph [0024] of the specification, and no structure is disclosed.
“alerting means” is described in paragraph [0008] of the specification, and no structure is disclosed, but the paragraph implies that the means consist of software, which is not a physical structure.
“remote response means” is described in paragraphs [0009] and similarly om [0011] of the specification, and no structure is disclosed.
“automated response means” is described in paragraph [0010] of the specification, and no structure is disclosed.
“accessing means” is described in paragraph [0024] of the specification, and no structure is disclosed.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 2, and 4,
The three independent claims all recite “monitoring means for monitoring one or more monitored parameter selected from the group consisting of levels and usage of utilities, such as oil, gas, and water; smoke levels, carbon monoxide levels, radon levels, dust and mold levels, and conditions such as humidity, flooding, high and low temperatures, sound and motion.”  The use of the exemplary language in the phrase See MPEP § 2173.05(d).
Regarding Claims 4 and 5,
The claims both recite “automated response means for taking a preset action when the monitored parameter is outside a preset range surrounding said preset desired level.”  It is unclear what is meant by the range surrounding the preset desired level.  The word surround means to be around something, with synonyms of “near,” “neighboring,” “adjoining,” and other terms. More clarity is required in the recitation. 
See www.bing.com/search?q=surround+definition&qs=EP&pq=surround+def&sc=7-12&cvid=B6B8CE9B62C3489C9877FC1B82EF865.
Regarding Claims 1-6,
The following claim limitations all invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 “monitoring means for monitoring one or more monitored parameter …”
“recording means for maintaining historical records …”
“storing means for securely and unalterably maintaining and accessing …”
“alerting means for sending out an alert message …”
“remote response means by which an operator …”
“automated response means for taking a preset action by which an operator at said one or more remote locations can control …
“accessing means for providing access …”
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification fails to provide any description of the various “means” being claimed, except to call out commercial manufacturers’ products, such as the Radon SS Gas Sensor manufactured by Euro-Gas Management Services, in Devon, UK disclosed in paragraph [0038].  Such descriptions do not meet the requirements for structure under 35 U.S.C. 112(f).
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claims 3, 5, and 6,
Because the claims depend from rejected base Claims 1, 2, and 4, they are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albinger et al. (WO 2016/179315 A1, hereinafter referred to as Albinger).
Regarding Claims 1, 2, and 4,
Albinger teaches:
”A system for monitoring and recording of historical records of multiple functions and utilities in a household or business establishment,” as recited in Claim 1, “A system for remote monitoring and recording of historical records of multiple functions and utilities in a household or business establishment,” as recited in Claim 2,  and  “A system for remote monitoring and recording of historical records of multiple functions and/or utilities in a household or business establishment, and for remotely controlling said multiple functions and/or utilities,” as recited in Claim 4  (paragraphs [0005], [0237]).  [The home control system includes a thermostat configured to measure environmental conditions in a first room of a building and control heating, ventilation, and air condition (HVAC) equipment within the building, with the thermostat including a central control hub configured to communicate with a plurality of remote sensor units via a data communications interface and a processing circuit configured to monitor and control non-HVAC equipment within the building; the system further includes a first remote sensor unit of the plurality of remote sensor units configured to measure environmental conditions in a second room of the building and wirelessly communicate information associated with the measured environmental conditions to the central control hub ([0005]).  Historical data is collected from the home ([0237]).]   (Note: Because the claims recite “in a household or business establishment,” the home system 
“monitoring means for monitoring one or more monitored parameter selected from the group consisting of levels and usage of utilities, such as oil, gas, and water; smoke levels, carbon monoxide levels, radon levels, dust and mold levels, and conditions such as humidity, flooding, high and low temperatures, sound and motion; and comparing said monitored parameter against a preset desired level” (paragraphs [0009], [0031], [0190], [0033], [0040], [0161], [0185], [0194]).  [The home control system includes a second remote sensor unit configured to monitor building equipment and communicate status information for the building equipment to central control hub ([0009]).  A multi-function user control device for monitoring and controlling building equipment includes a touch-sensitive display and a housing coupled to the touch-sensitive display ([0031]).  The HVAC system included a boiler that burns natural gas ([0190]).  The sensors include a radon sensor ([0033]).  The sensors include at least one of a smoke sensor, a fire sensor, a water leakage sensor, a humidity sensor, an air quality sensor, a vibration sensor, a temperature sensor, a light sensor, a camera, and a microphone ([0040]).  Analytics module compares the energy consumption data from home equipment to the energy consumption of the similar homes or buildings, and presents the comparative data via user interface ([0161]).   The user control device also compares status information and occupancy to predetermined status and occupancy settings which are stored in the memory of user control device and indicate desired status and occupancy settings at a predetermined time ([0185]).  The system also surveillance cameras and digital video recorders ([0194]).]   (Note: Because the limitation is lengthy and complex, the relevant portions of the Albinger disclosure are underlined.  It should be noted that because the elements of the limitation are recited as exemplary language “such as,” it is not necessary that all the listed elements be disclosed by the reference.) 
“recording means for maintaining historical records of said monitored parameters over a preselected period of time” (paragraphs [0237], [0122], [0120]).  [Historical data is collected from the home ([0237]).  The main control unit processes audio inputs from the microphones of the various sensor units to determine which of the sensor units records the loudest volume, because the room with the loudest detected volume is the room in which an occupant is located ([0122]).  Each sensor unit also includes an occupancy sensor configured to detect occupancy within the room or zone in which the sensor unit is installed, and if the room remains unoccupied for a predetermined time period, the sensor unit may deactivate the power relay, causing the lights in the room to turn off ([0120]).] 
“storing means for securely and unalterably maintaining and accessing the historical records of said monitored parameters over said preselected period of time,” as recited in Claim 1 (paragraph [0155]).  [The home module collects data from home equipment and stores such information within memory or in remote data storage; the home module initially stores data in local memory and exports such data to network storage periodically; for example, the home module may store a predetermined amount or duration of equipment performance data (e.g., 72 hours of operating data) in local 
“alerting means for sending out an alert message to one or more remote locations,” as recited in Claim 2 (paragraph [0068]).  [After receiving status information from home/building equipment, the system a sends an alert to a mobile device if the status information does not match a predetermined system status.]   (Note: Mobile devices are at remote locations.)
“automated response means for taking a preset action when the monitored parameter is outside a preset range surrounding said preset desired level,” as recited in Claim 4 (paragraph [0160]).  [The diagnostics module is configured to detect faults in home equipment and to diagnose the root causes of such faults; if the diagnostics module diagnoses a component of home equipment in need of repair or replacement, the diagnostics module is configured to initiate a process for ordering a replacement component or schedule a service appointment to repair or replace a faulty component of home equipment.]
“remote response means by which an operator at said one or more remote locations can control one or more of the monitored parameters of (a); wherein said remote response means can override said automated response means of (c),” as recited in Claim 4 (paragraphs [0218], [227]).  [A sensor can be remote from the user control device and can communicate detected occupancy to the user control device; for example, the sensor can communicate via a wired connection or can communicate wirelessly through Wi-Fi, Bluetooth, Zigbee, or any other suitable communication protocol ([0218]).  There may be a master user whose settings will override other users' 
Regarding Claim 3,
Albinger teaches all the limitations of parent Claim 2.
Albinger teaches:
“remote response means by which an operator at said one or more remote locations can control one or more of the monitored parameters of (a)” (paragraph [0218]).  [A sensor can be remote from the user control device and can communicate detected occupancy to the user control device; for example, the sensor can communicate via a wired connection or can communicate wirelessly through Wi-Fi, Bluetooth, Zigbee, or any other suitable communication protocol.]
Regarding Claim 5,
Albinger teaches all the limitations of parent Claim 2.
Albinger teaches:
“automated response means for taking a preset action when the monitored parameter is outside a preset range surrounding said preset desired level” (paragraph [0160]).  [The diagnostics module is configured to detect faults in home equipment and to diagnose the root causes of such faults; if the diagnostics module diagnoses a component of home equipment in need of repair or replacement, the diagnostics module is configured to initiate a process for ordering a replacement component or schedule a service appointment to repair or replace a faulty component of home equipment.]
remote response means by which an operator at said one or more remote locations can control one or more of the monitored parameters of (a); wherein said remote response means can override said automated response means of (c)” (paragraphs [0218], [227]).  [A sensor can be remote from the user control device and can communicate detected occupancy to the user control device; for example, the sensor can communicate via a wired connection or can communicate wirelessly through Wi-Fi, Bluetooth, Zigbee, or any other suitable communication protocol ([0218]).  There may be a master user whose settings will override other users' settings; for example, one user prefers the home to be at 72°F while another user prefers the home to be at 68 °F, but since the first user is the master user, her settings are conveyed to the equipment ([0227]).]
Regarding Claim 6,
Albinger teaches all the limitations of parent Claim 1.
Albinger teaches:
“accessing means for providing access to the stored historical records of step (C), wherein such accessing means is selected from the group consisting of providing said user with a unique password or authorization code that is recognized by the system” (paragraphs [0234], [245]).  [The user control device may detect a user's location based on a zone sensor which may communicate through any communications protocol, and in the case of a failure, an accompanying indicator or a message is displayed, warning the user that they were not authenticated ([0234]).  The user control device is able to communicate with a user's device, which may authorize user control device 100 to receive information, such as billing information ([0245]).]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference relate to monitoring systems.
Craig Miller et al. teach Sensor Systems and Monitoring Systems.
Ronald G. Ervin teaches Utility Monitoring System.
Tom CHMIELEWSKI et al. teach Generating Risk Profile Using Data of Home Monitoring and Security System.
David Sloo et al. teach Smart-Home Control System Providing HVAC System Dependent Responses to Hazard Detection Events.
Tomomi Tsubota teaches Electronic Appliance Control Method and Electronic Appliance Control Device.
Kevin R. Imes et al. teach Energy Management System and Method. 
Rohan David Smith et al. teach Method and Apparatus for Remote Energy Monitoring and Control.
Matthew Lee Rogers et al. teach Inhibiting Deleterious Control Coupling in an Enclosure Having Multiple HVAC Regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        




    PNG
    media_image1.png
    2800
    1700
    media_image1.png
    Greyscale